DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2 and 3 that depend therefrom, the prior art of record fails to teach or make reasonably obvious a polymer having the formula

    PNG
    media_image1.png
    102
    584
    media_image1.png
    Greyscale
. One such as Meyer et al (US Patent Application Publication 2015/0108409) disclose a similar, but ultimately not anticipatory, polymer having the following structure:

    PNG
    media_image2.png
    187
    531
    media_image2.png
    Greyscale

wherein if b is 2, and the unsubstituted thiophenes stand in for Ar1 and/or Ar2, most of the elements are present. However, the polymer of Meyer et al contains the elements in the wrong order, and does not disclose the fluorene-substituted thiophene moieties. As such, Meyer et al, albeit similar, cannot be said to anticipate the claimed polymer.
	Regarding independent claim 4, and claims 5 and 6 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a polymer having the formula

    PNG
    media_image3.png
    111
    455
    media_image3.png
    Greyscale
.
In addition to the disclosure of Meyer et al, cited infra, one such as Mitchell et al (USPN 9,590,178) disclose polymers, including but not limited to: 

    PNG
    media_image4.png
    148
    532
    media_image4.png
    Greyscale

The polymers disclosed by Mitchell et al contain the thiophene moieties, the benzodithiophene moiety, and the thiadiazole moieties; however, as with Meyer et al, the structures of Mitchell et al do not meet the specificity of the order in which the moieties appear, nor necessarily the specific substitutions claimed. 
Regarding independent claim 7, and claims 8 and 9 which depend therefrom, the prior art of record fail to teach or make reasonably obvious the polymer comprising:

    PNG
    media_image5.png
    110
    536
    media_image5.png
    Greyscale
.
As above, Meyer et al and Mitchell et al disclose similar but ultimately non-anticipatory polymer structures. 
	Regarding independent claim 10, the prior art of record fail to teach or make reasonably obvious the polymer comprising:

    PNG
    media_image6.png
    182
    638
    media_image6.png
    Greyscale
. As above, Meyer et al and Mitchell et al disclose similar but ultimately non-anticipatory polymer structures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899